DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-5, and 7-8 are allowable. The restriction requirement among Species, as set forth in the Office action mailed on October 18, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 18, 2018 is withdrawn.  Claims 2 and 6, directed to the special technical feature of heat generated by a plurality of heat-sources including humans and/or a computer no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
This action is in reply to the amendment filed on April 05, 2021.
The amendment to the specification filed April 05, 2021 is entered.
Claims 1-8 are currently pending and have been examined.
Claims 1 and 8 are amended.
Applicant’s amendment to Claims 1 and 8 overcomes the rejection to the claims under 35 USC § 112(a) for new matter, set forth in the Office Action mailed February 08, 2021.  The rejection is withdrawn.
Applicant’s amendment to Claims 1 and 8 overcomes the rejection to the claims under 35 USC § 112(b) for indefiniteness, set forth in the Office Action mailed February 08, 2021.  The rejection is withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate nor render obvious the combination set forth in independent Claims 1 and 8, and specifically does not disclose the following:
A thermal demand adjustment device for an energy network, wherein the thermal demand is obtained by subtracting a total current cold water demand from a predicted total cold water demand at a time later than a current time.
The closest prior art of record is (U.S. Patent No. 6,453,993) Bujak et al. hereinafter “Bujak.”
by subtracting a total current cold water demand from a total cold water demand at a time later than a current time.  
However, there is no teaching in the prior art of record that would, reasonably absent of impermissible hindsight motivate one of ordinary skill in the art to modify the teaching of the prior art to provide, a thermal demand adjustment device for an energy network, wherein the thermal demand is obtained by subtracting a total current cold water demand from a total cold water demand at a time later than a current time, as claimed in Claims 1 and 8, in combination with all other claimed features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed April 05, 2021 and October 29, 2019, with respect to Claims 1, 3-5, and 7-8 have been fully considered and are persuasive.  The Non-Final Rejection of February 08, 2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763